

117 HR 1872 IH: Marketing and Outreach Restoration to Empower Health Education Act of 2021
U.S. House of Representatives
2021-03-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 1872IN THE HOUSE OF REPRESENTATIVESMarch 12, 2021Ms. Blunt Rochester (for herself and Ms. Scanlon) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend the Patient Protection and Affordable Care Act to provide for Federal Exchange outreach and educational activities, and for other purposes.1.Short titleThis Act may be cited as the Marketing and Outreach Restoration to Empower Health Education Act of 2021 or the MORE Health Education Act. 2.Federal Exchange outreach and educational activitiesSection 1321(c) of the Patient Protection and Affordable Care Act (42 U.S.C. 18041(c)) is amended by adding at the end the following new paragraphs:(3)Outreach and educational activities(A)In generalIn the case of an Exchange established or operated by the Secretary within a State pursuant to this subsection, the Secretary shall carry out outreach and educational activities for purposes of informing potential enrollees in qualified health plans offered through the Exchange of the availability of coverage under such plans and financial assistance for coverage under such plans. Such outreach and educational activities shall be provided in a manner that is culturally and linguistically appropriate to the needs of the populations being served by the Exchange (including hard-to-reach populations, such as racial and sexual minorities, limited English proficient populations, and young adults).(B)Limitation on use of fundsNo funds appropriated under this paragraph shall be used for expenditures for promoting non-ACA compliant health insurance coverage.(C)Non-ACA compliant health insurance coverageFor purposes of this subparagraph (B):(i)The term non-ACA compliant health insurance coverage means health insurance coverage, or a group health plan, that is not a qualified health plan.(ii)Such term includes the following:(I)An association health plan. (II)Short-term limited duration insurance.(D)FundingOut of any funds in the Treasury not otherwise appropriated, there are hereby appropriated for fiscal year 2023 and each subsequent fiscal year, $100,000,000 to carry out this paragraph. Funds appropriated under this subparagraph shall remain available until expended.(4)Annual enrollment targetsFor plan year 2022 and each subsequent plan year, in the case of an Exchange established or operated by the Secretary within a State pursuant to this subsection, the Secretary shall establish annual enrollment targets for such Exchange for such year..3.Improving transparency and accountability in the Marketplace(a)Open enrollment reportsFor plan year 2022 and each subsequent year, the Secretary of Health and Human Services (referred to in this section as the Secretary), in coordination with the Secretary of the Treasury and the Secretary of Labor, shall issue biweekly public reports during the annual open enrollment period on the performance of the federally facilitated Exchange operated pursuant to section 1321(c) of the Patient Protection and Affordable Care Act (42 U.S.C. 18041(c)). Each such report shall include a summary, including information on a State-by-State basis where available, of—(1)the number of unique website visits;(2)the number of individuals who create an account;(3)the number of calls to the call center;(4)the average wait time for callers contacting the call center;(5)the number of individuals who enroll in a qualified health plan; and(6)the percentage of individuals who enroll in a qualified health plan through each of—(A)the website;(B)the call center;(C)navigators;(D)agents and brokers;(E)the enrollment assistant program;(F)directly from issuers or web brokers; and(G)other means.(b)Open Enrollment After Action ReportFor plan year 2022 and each subsequent year, the Secretary, in coordination with the Secretary of the Treasury and the Secretary of Labor, shall publish and make public an after action report not later than 3 months after the completion of the annual open enrollment period regarding the performance of the Exchange described in subsection (a) for the applicable plan year. Each such report shall be public and include a summary, including information on a State-by-State basis where available, of—(1)the open enrollment data reported under subsection (a) for the entirety of the enrollment period; and(2)activities related to patient navigators described in section 1311(i) of the Patient Protection and Affordable Care Act (42 U.S.C. 18031(i)), including—(A)the performance objectives established by the Secretary for such patient navigators;(B)the number of consumers enrolled by such a patient navigator;(C)an assessment of how such patient navigators have met established performance metrics, including a detailed list of all patient navigators, funding received by patient navigators, and whether established performance objectives of patient navigators were met; and(D)with respect to the performance objectives described in subparagraph (A)—(i)whether such objectives assess the full scope of patient navigator responsibilities, including general education, plan selection, and determination of eligibility for tax credits, cost-sharing reductions, or other coverage;(ii)how the Secretary worked with patient navigators to establish such objectives; and(iii)how the Secretary adjusted such objectives for case complexity and other contextual factors.(c)Report on advertising and consumer outreachNot later than 3 months after the completion of the annual open enrollment period for plan year 2022, the Secretary shall issue a public report on advertising and outreach to consumers for the open enrollment period for plan year 2022. Such report shall include a description of—(1)the division of spending on individual advertising platforms, including television and radio advertisements and digital media, to raise consumer awareness of open enrollment;(2)the division of spending on individual outreach platforms, including email and text messages, to raise consumer awareness of open enrollment; and(3)whether the Secretary conducted targeted outreach to specific demographic groups and geographic areas.(d)Promoting transparency and accountability in the administration’s expenditures of exchange user feesFor plan year 2022 and each subsequent plan year, not later than the date that is 3 months after the end of such plan year, the Secretary of Health and Human Services shall submit to the appropriate committees of Congress and make available to the public an annual report on the expenditures by the Department of Health and Human Services of user fees collected pursuant to section 156.50 of title 45, Code of Federal Regulations (or any successor regulations). Each such report for a plan year shall include a detailed accounting of the amount of such user fees collected during such plan year and of the amount of such expenditures used during such plan year for the federally facilitated Exchange operated pursuant to section 1321(c) of the Patient Protection and Affordable Care Act (42 U.S.C. 18041(c)) on outreach and enrollment activities, navigators, maintenance of Healthcare.gov, and operation of call centers.(e)Studies and reportsNot later than 30 days after the date of the enactment of this Act, the Secretary of Health and Human Services shall release to Congress all aggregated documents relating to studies and data sets that were created on or after January 1, 2014, and related to marketing and outreach with respect to qualified health plans offered through Exchanges under title I of the Patient Protection and Affordable Care Act (42 U.S.C. 18001 et seq.).